EMERSON, J.:
This action was originally commenced in the justice’s court for Bingham precinct in Salt Lake county, to recover on certain due-bills dated at, and for work performed in, that precinct, but no place of payment was named.
The record shows that the defendant is a resident of Salt Lake City, and that there is, and was at the time this suit was commenced, a justice’s court and a justice competent to act in the precinct where the defendant resides.
*428The defendant made a special appearance in tbe justice’s court, and moved to dismiss the ease for the reason, among others, that the justice had no jurisdiction, the defendant’s residence being out of the justice’s precinct. The justice denied the motion, and gave judgment against the defendant on default of an appearance and answer.
The defendant appealed to the district court, where upon his motion the case was dismissed for want of jurisdiction in the justice. The plaintiff appeals to this court from the order of dismissal.
The practice act, Comp. L. 1734, provides that no person shall be held to answer a summons issued against him from a justice’s court, in a civil action, in any precinct other than the one in which he shall reside, unless the case falls within some one of the subdivisions of that section forming exceptions thereto. It is contended by the appellant that this case falls within the sixth subdivision, which is as follows: “ When a person has contracted to perform any obligation at a particular place, and resides in another precinct, he may be sued in the precinct in which such obligation is to be performed or in which he resides.”
The due-bills sued upon do not bring the case within this exception. They are not contracts to perform any obligation in the precinct where the suit was brought, or in any particular place.
Like promissory notes, not made payable at any particular place, they are payable at the domicile of creditor. The defendant being at the time a resident of another precinct in which there was a justice’s court and a justice competent to act, and the due-bills not being contracts to perform any obligation in the precinct where the suit was brought, the action was one over which the justice had not, and could not acquire, jurisdiction.
The judgment of the court below in dismissing the case is affirmed.
HuNter, C. J., and Twiss, J., concurred.